DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed February 25, 2021, the drawing objection and the 112(b) rejection for claims 1-20 are withdrawn due to amended figures 3 and 5, and amended specification of originally filed application.
In this Office Action are new rejections under 35 U.S.C. 102 and 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office action.

Claim Objections
Claim 12 is objected to because of the following informalities: the amended claim recites “a circuit board characterized by a first surface facing the first surface”. The examiner suggests and interprets this limitation to recite as “a circuit board characterized by a first surface facing the battery”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent). Hereinafter referred to as Yang
Regarding claim 1, Yang discloses a battery system (“battery pack” [0048]) comprising:
a battery 
 (“bare cell 110” [0051]), wherein the battery includes a first electrode terminal (“negative electrode tab 113” [0051]) and a second electrode terminal (“positive electrode tab 112” [0051]) accessible along a first surface of the battery (“terrace portion 114” [0051], top surface of 114 in Fig. 1); and
a module electrically coupled with the battery (full embodiment in Fig. 7), the module comprising:
	a circuit board (“circuit board 121” [0050], 121 Figs. 7 and 1) characterized by a first surface facing the battery (“lower surface (d)” [0059], “d” 
	a mold (“substrate holder 140” [0064]) extending from the first surface of the circuit board toward the battery (Fig. 2 where 140 extends proximate to the lower surface of 121, and then further down towards the terrace portion or the first surface off the battery, 114),
	a first conductive tab (“negative electrode lead tab” [0059]) electrically coupling the module with the first electrode terminal ([0060]), and
	a second conductive tab (“positive electrode lead tab 123” [0059], 123 Fig. 2) electrically coupling the module with the second electrode terminal (Fig. 2 where 123 contacts 112), wherein the second conductive tab extends across the mold substantially parallel to the first surface of the circuit board (Fig. 2 where 123 runs parallel to the lower surface of 121).
Regarding claim 2, Yang discloses all of the limitations for the battery system as set forth in claim 1, and wherein the battery further comprises a port (“sealing portion S” [0057]) positioned proximate a lateral edge of the first surface of the battery (Fig. 1 where “S” is on both lateral/long sides of the battery 110), wherein the second conductive tab extends between the mold and the port (Fig. 2 shows that 123 (second conductive tab) connects with 112, which is disposed on the righthand side of the battery in Fig. 1 and can be seen to extend from 140 (the mold) to S).
Regarding claim 3, Yang discloses all of the limitations for the battery system as set forth in claim 2 above, and that it further comprises a first adhesive (“adhesive tape 115” [0051]) 
Regarding claim 7, Yang discloses all of the limitations for the battery system as set forth in claim 1, and wherein an electronic device (“ST” [0063] Fig. 9 where dashed lines of ST point out the electronic device as a whole) extends from the first surface of the circuit board towards the battery (Fig. 9 where the dashed boundary indicating ST includes an extension from the lower surface of the circuit board contained in 140, and then down towards the battery).
Regarding claim 8, Yang discloses all of the limitations for the battery system as set forth in claim 1 above, and wherein the circuit board extends substantially parallel to the first surface of the battery to a location proximate the first electrode terminal (Fig. 1 where 121 runs parallel to 114).
Regarding claim 9, Yang discloses all of the limitations for the battery system as set forth in claim 1 above, and further comprising an adhesive (115 Fig. 2, “adhesive tab tape” [0051]) extending across the module (Fig. 2 where 115 extends in horizontally across 140 and 121), and wherein a first end of the adhesive and a second end of the adhesive are coupled with the battery (Fig. 2 where the opposite ends of 115 are both coupled with the battery through being connected with 112 of the battery).
Regarding claim 10, Yang discloses all of the limitations for the battery system as set forth in claim 9 above, and wherein the adhesive comprises an insulation (130 Fig. 2, “insulating portion” [0050]) along a portion of the adhesive (Fig. 2 where 130 makes contact with the right side of 115 that is arranged vertically), and wherein the insulation extends from a first end of the adhesive across the first electrode terminal (Fig. 2 where the first electrode terminal has a similar 
Regarding claim 11, Yang discloses all of the limitations for the battery system as set forth in claim 1, and that it further comprises a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 supports its flexible capabilities) extending from the module (“180” Fig. 7) and comprising a board-to-board connector at a distal end of the flexible coupling (“182” Fig. 7, “end portion 182” [0084]).
Regarding claim 12, Yang discloses a battery system (“battery pack” [0048]) comprising:
a battery (“bare cell 110” [0051]) characterized by a first surface (Fig. 1 with annotations shown below, where the first surface consists of the outline that contains the front face and the lateral vertical sides of the battery), a second surface (Fig. 1 with annotations shown below, where the second surface is the bottom horizontal face of the battery not shown in the perspective of Fig. 1, but shown partially in Fig. 2 as the bottom horizontal surface of 111), and a third surface, wherein the second surface and the third surface are substantially parallel to one another (Fig. 1 with annotations shown below, where the third surface consists of the outline that contains the top horizontal face of the battery so that the third surface is substantially parallel to the second surface of the battery), wherein the first surface of the battery extends between the second surface and the third surface (Fig. 1 with annotations shown below, where the front and lateral vertical sides of the battery extends between the top and bottom horizontal surfaces of the battery), and wherein the first surface comprises a first electrode terminal and a second electrode terminal (Fig. 1 where 113 and 112 are the first and second electrode terminals, respectively, and are contained within the first surface of the battery);

    PNG
    media_image1.png
    696
    980
    media_image1.png
    Greyscale

	a module (full embodiment in Fig. 7) coupled with the first surface of the battery (Fig. 2 where 121 connects with the battery) and comprising a circuit board (“circuit board 121” [0050])  characterized by a first surface facing the first surface of the battery (“r” of 121 in Fig. 1, “rear surface portion… of the circuit board” [0068] such that “r” of 121 in the attached figure above faces the outline that contains the first surface of the battery) and a second surface opposite the first surface (“f” of 121 in Fig. 1, “front surface portion” [0069]), wherein the module comprises:
		a mold (“substrate holder 140” [0064]) extending from the first surface of the circuit board toward the battery (Fig. 2 where the right edge of 140 is proximate to the first surface of the circuit board, and then extends to the left, and finally horizontally down toward the terrace portion of the first surface of the battery),
		a first conductive tab (“negative electrode lead tab” [0059]) extending from the second surface of the circuit board to the first electrode terminal (Fig. 2 where the first conductive tab is arranged to have a similar configuration to the second conductive tab as described in 
		a second conductive tab (“positive electrode lead tab 123” [0059], 123 Fig. 2) extending from the second surface of the circuit board to the second electrode terminal (Fig. 2 where the left edge of 123 is proximate to the second surface of the battery that does not face the battery and makes contact with the second electrode terminal 112); and
		a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 supports its flexible capabilities) extending from the second surface of the circuit board (Fig. 2 where the right edge of 180 starts its extension from the second surface of the circuit board that does not face the battery and extends to the left).
Regarding claim 13, Yang discloses all of the limitations for the battery systems as set forth in claim 12 above, and wherein the mold extends laterally parallel with the first surface of the battery (Fig. 1 where the front side of 140 is parallel with the front face of the battery), wherein the first electrode terminal of the battery extends from the first surface of the battery (Fig. 1 where 113 extends out from 114), and wherein the mold is maintained between the first electrode terminal of the battery and a lateral edge of the battery (Fig. 1, which is an exploded view of the battery system and depicts a covering of the mold 140 over 113 and the left lateral edge of the battery).
Regarding claim 14, Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the second conductive tab extends about a lateral edge of the module (Fig. 2 where 123 extends toward the right edge of 121) and wraps across the mold 
Regarding claim 15, Yang discloses all of the limitations for the battery system as set forth in claim 14 above, and wherein the second conductive tab is coupled with the mold by a first adhesive (Fig. 2 attached below where the left segment 115 couples 123 with 140), and wherein the second conductive tab is coupled with the battery by a second adhesive (attachment of Fig. 2 below where 123 is coupled with the terrace portion 114 of the battery by the right segment 115).

    PNG
    media_image2.png
    759
    773
    media_image2.png
    Greyscale

Regarding claim 16, Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the second surface of the battery comprises a flange extending proud of an intersection of the first surface of the battery and the second surface of the battery (114 Fig. 2, which extends from the corner of the battery where the first surface intersects perpendicularly with the second surface of the battery, “terrace portion” [0051]), and wherein the 
Regarding claim 17, Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the module extends across the second electrode terminal of the battery (Fig. 1 where 121 is depicted to cover 112 and extend across its entirety).
Regarding claim 18, Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the circuit board comprises test points (“181” Fig. 7, “first end portion” [0097]) accessible on the second surface of the circuit board (Fig. 7 where 181 lies on the second surface or “f” of 121).
Regarding claim 19, Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the flexible coupling comprises a connector at a distal end of the flexible coupling (Fig. 7-9 “182”, “second end portion” [0084]), and wherein the flexible coupling is coupled with the second surface of the circuit board at a proximal end of the flexible coupling (Fig. 7 where 180 extends from 182 to 181 which lies on the second surface or “f” of 121).
Regarding claim 20, Yang discloses a battery system (“battery pack” [0048])  comprising:
a battery (“bare cell 110” [0051]), wherein the battery includes a first electrode terminal (“113” Fig. 1), a second electrode terminal (“112” Fig. 1), and a port accessible along a first surface of the battery (“sealing portion S” [0057]);
a module electrically coupled with the battery (full embodiment in Fig. 7), the module comprising:

	a first conductive tab (“negative electrode lead tab” [0059]) electrically coupling the module with the first electrode terminal ([0060]), and
	a second conductive tab (“positive electrode lead tab 123” [0059]) electrically coupling the module with the second electrode terminal (Fig. 2 where 123 contacts 112), wherein the second conductive tab extends from a surface of the module opposite the mold (Fig. 2 where 123 extends from a surface opposite the surface that 140 runs across), and wherein the second conductive tab extends about a lateral edge of the module across the mold (Fig. 2 where 123 extends across 121 of the module and to a lateral edge and wraps down) and between the mold and the battery (Fig. 2 where 123 is disposed between the mold 140 and 114 of the battery );
a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 supports its flexible capabilities) extending from the module from a surface of the module opposite the mold; and
an adhesive (“adhesive tape 115” [0051]) positioned between the mold and the second conductive tab (Fig. 2 where 115 is disposed between 140 and 123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as obvious over Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent) in view of Lee (EP 2894695 A2), which will hereinafter be referred to as Yang and Lee respectively.
Regarding claim 4, Yang discloses the limitations for the battery system as set forth in claim 1, and wherein the second conductive tab extends from the second surface of the module (Fig. 2 where 123 extends out of the lower surface of 121). Yang does not disclose that the second conductive tab extends beyond a second lateral edge of the module opposite the first lateral edge of the module, that the first conductive tab extends beyond a first lateral edge of the module that is opposite from the second lateral edge of the module, and that the first conductive tab extends from the second surface of the module.

    PNG
    media_image3.png
    823
    709
    media_image3.png
    Greyscale

However, Lee discloses a battery (“11” Fig. 1), wherein the battery includes a first electrode terminal and a second electrode terminal (both “12” on opposite sides of the battery Fig. 1) accessible along a first surface of the battery (outline of Lee Fig. 1 above); and
a module electrically coupled with the battery (“connecting board” [0026], “200” Fig. 9), the module comprising:
a circuit board (“circuit board 160” [0031] Fig. 5, which may be mounted on “230” Fig. 9) characterized by a first surface (the surface underneath and opposite of “230” in Fig. 9) and a second surface opposite the first surface (“connector facing surface 230” [0078], “230” Fig. 9);
a first conductive tab (“284” Fig. 10, “first curved portion” [0079]) electrically coupling the module with a first electrode terminal (“cell lead 12” [0080]-[0081]), and
	a second conductive tab (“287” Fig. 10, “second curved portion” [0079]) electrically coupling the module with a second electrode terminal (“cell lead 12” [0080]-
Lee teaches that the second conductive tab extends beyond a second lateral edge (“222” Fig. 9 corresponding to “287” Fig. 10) of the module opposite the first lateral edge of the module (“222” Fig. 9 corresponding to “284” Fig. 10), that the first conductive tab extends from the second surface of the module (via “282” Fig. 10, or “bus bar body 282” [0079], which is a parallel surface to 230), and that the first conductive tab and the second conductive tab extend from opposite lateral edges of the module (Fig. 10 where “222”, or “cell lead inserting holes 222” [0081] makes several lateral edges within the module). Furthermore, Lee teaches that this configuration of the module prevents horizontal movement of the second surface of the module relative to the battery ([0082]).
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the module of Yang in view of Lee by arranging the first conductive tab to extend from the second surface of the module and from a lateral edge that is opposite from the second conductive tab in order to achieve a module connection with the battery that prevents horizontal movement of the second surface of the module relative to the battery with a reasonable expectation of success.
Regarding claim 5
Regarding claim 6, Modified Yang discloses all of the limitations for the battery system as set forth in claim 4, and wherein the first electrode terminal extends proud of the first surface of the battery towards the first surface of the circuit board (Lee Fig. 9 where when the module is connected to the battery, “284” extends from the second surface to the first surface of the module, and then to the first surface of the battery), and wherein the first conductive tab extends past a plane of the second surface of the circuit board (Lee Fig. 9 where 284 is inserted into “222”, which extends through the plane of the second surface) to couple with the first electrode terminal (Lee [0080]).


Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. After considering the arguments and evaluating the amended claims, it was determined that Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent) still applies to the amended claim for the reasons as stated in the Office Action above. As such, Applicant’s amendment has necessitated the change of the rejection with respect to Yang.

Applicant appears to argue that the corresponding mold of Yang does not extend from a surface of the circuit board that faces the battery, and that the other cited references do not address this deficiency either.
However, in light of the amendments made to independent claims 1, 12, and 20 which are similar to each other, identifying the first surface of the circuit board to be a surface that faces .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        


/Magali P Slawski/Primary Examiner, Art Unit 1721